Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 8/29/2022. Claims 1-14 and 16-20 are pending in the application. Claims 1-14 and 16-20 are rejected as set forth below. 
Claim Objections
	Claim 6, line 3 states “with in”. Examiner presumes this should be – within --. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,13-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-14, multiple recitations of “the end of the interlocking segment” is indefinite, as it is unclear to which one of the “plurality” of interlocking segments are these referring to?  Also, “the end” in the first recitation should be ‘an end’ to properly introduce the term into the claim.  
	Claim 13, line 5 recites “the end”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites “a plurality of end caps”, “an end cap of the plurality of end caps”, “each end cap” and then “the end cap”. It is unclear what “the end cap” refers to. 
Claim 14 also recites “the end cap”. It is unclear which end cap this refers to. 	
Claim 19 recites “a plurality of end caps”, “an end cap of the plurality of end caps”, “each end cap” and then “the end cap”. It is unclear what “the end cap” refers to. 
Dependent claims are rejected as depending from a rejected claim. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claims are being examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al 7,784,430 in view of Paule 4,343,340.
In regard to claim 1, Thorne et al ‘430 discloses a door for an animal comprising:
A casing (101)(102).
A door assembly contained within the casing (101)(102).
The door assembly comprises: a plurality of rotatably interlocked segments (4)(6)(8) such that the door assembly is rigid in a direction along an axis of rotation of the interlocking segments (left to right in Figure 15A) and flexible in a direction perpendicular to the axis of rotation of the segments (shown in Figure 15C).
Thorne et al ‘430 fails to disclose: 
  A plurality of end caps for preventing horizontal sliding of individual interlocking segments relative to one another, wherein the plurality of end caps have stepped surfaces including a first surface which engages the end of the interlocking segment and a recessed surface spaced away from the end of the interlocking segment to allow free rotation of the interlocking segment not engaging the first surface of the end cap.  	
Paule ‘340 discloses: 
A plurality of end caps (30) for preventing horizontal sliding of individual interlocking segments relative to one another (column 3, lines 29-35), wherein the end caps have (30) stepped surfaces (Figure 2 shows stepped surfaces) including a first surface (33) which engages the end of the interlocking segment and a recessed surface (at 38) spaced away from the end of the interlocking segment to allow free rotation of the interlocking segment not engaging the first surface of the end cap.  
		
    PNG
    media_image1.png
    593
    243
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430 to make the segments be connected with a plurality of end caps as taught by Paule ‘340 in order to allow the slats to be made of lightweight, extruded plastic hollow bodies (column 1, lines 59-61). Such would be durable, cheap and easily serviced if damaged.  
In regard to claim 2, Thorne et al ‘430 as modified by Paule ‘340 disclose: 
Wherein an end cap (30, Paule ‘340) of the plurality of end caps is positioned on either end of an interlocking (as taught by Paule ‘340) segment (4,6,8, Thorne et al ‘430) of the plurality of rotatably interlocking segments.  
In regard to claim 3, Thorne et al ‘430 discloses: 
Each segment (4,6,8) of the plurality of segments have magnets (111).
Thorne et al ‘430/ Paule ‘340 fail to specifically disclose:
Each end cap of the plurality of end caps have a magnet. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430/ Paule ‘340 to locate the magnets in the end caps, as such would allow the shortest distance between magnetic surfaces, thus the strongest connection. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 4, Thorne et al ‘430 discloses:
Wherein the casing (101)(102) has a plurality of magnets (110) spaced alongside casing members (vertical portion) of the casing (101)(102).  
In regard to claim 5, Thorne et al ‘430/ Paule ‘340 discloses:
Wherein the magnets (110, Thorne et al ‘430) in the side casing members (vertical portions of 101/102 Thorne et al ‘423) are aligned with magnets positioned in the plurality of end caps (30, Paule ‘340 as modified above).  
In regard to claim 8, Thorne et al ‘430 discloses: 
A seal (115) positioned in the side casing member (vertical part of 101,102).  (column 7, lines 29-32)
A bottom casing member (horizontal part of 101,102).
Thorne et al ‘430 fails to specifically disclose:
A seal positioned in the bottom casing member under the door assembly.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the seal in the bottom casing member in addition to the side casing member for the purpose of making the door fully weatherproof. Column 7, lines 29-32 state that the purpose of 115 is to make the door weatherproof, as such, it would be obvious to place the seal completely around the door to achieve this. 
In regard to claim 9, Thorne et al ‘430 discloses:
An adjustment shaft (90) attached at one end to an upper casing member (101)(102) and at an opposite end to a top interlocking segment (4) to (capable of) adjust a height of the door assembly within the casing.   
In regard to claim 10, Thorn et al ‘430 as modified by Paule ‘340 disclose: 
Wherein a seal (115, Thorne et al ‘430) is positioned in the side casing members (vertical portions of 101/102) between the magnets (110, Thorne et al ‘430) in the side casing members and the magnets (111, Thorne et al ‘430) in the end caps (30 as modified by Paule ‘340 to have).
Thorne et al ‘430 fails to explicitly disclose:
The seal is compressible. 
However, the examiner takes Official Notice that compressible seals are commonly used between moving panels for weather strips. Thorne et al ‘430 clearly states that 115 is used to make the door weatherproof (column 7, lines 29-32)
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al 7,784,430 and Paule 4,343,340 as applied to claim 1 and further in view of Gribble 6,725,806
In regard to claim 6, Thorne et al ‘430/ Paule ‘340 fail to disclose: 
Wherein a bottom rotatably interlocking segment includes a height adjustable element positioned with in a cavity in the bottom rotatably interlocking segment.  
Gribble ‘806 discloses: 
A height adjustable element (28) positioned with in a cavity in the bottom rotatably interlocking segment. (Claim does not specify how the height is adjusted, thus the element 28 could be trimmed to adjust height)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430/ Paule ‘340 to include the height adjustable element within a cavity of the bottom segment as taught by Gribble ‘806 to serve as a wiper seal. (column 4, lines 15-21)
In regard to claim 7, Thorne et al ‘430/Paule ‘340/Gribble ‘806 disclose: 
Wherein the height adjustable element (28, Gribble ‘806) includes a cushion.  

Claim(s) 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al 7,784,430 in view of Menendez 2019/0323286.
In regard to claim 11 a Thorne et al ‘430 discloses a door for an animal comprising: 
A casing (101,102).
A door assembly contained within the casing; the door assembly comprising a plurality of rotatably interlocking segments (4,6,8) such that the door assembly is rigid in a direction along an axis of rotation of the interlocking segments and flexible along a second axis perpendicular to the axis of rotation of the interlocking segments.
Means (110,111) to align the door assembly within the casing (101,102) wherein there is no overlap or gap between the bottom of the door assembly and a bottom of the casing. (Magnets align the door within the casing, and as shown in Fig. 9 there is no gap between the bottom of the door and the casing)    
Thorne et al ‘430 fails to disclose: 
Wherein a bottom rotatably interlocking segment includes a height adjustable element positioned with in a cavity of a bottom rotatably interlocking segment of the plurality of interlocking segments wherein the height adjustable element can be moved and adjusted within the cavity in both an upward and downward direction to adjust a height of the door.  
Menendez ‘286 discloses: 
A height adjustable element (250) positioned with in a cavity (240) wherein the height adjustable element can be moved and adjusted within the cavity in both and upward and downward direction to adjust a height of the door. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430 to include the height adjustable element within a cavity of the bottom segment as taught by Menendez ‘286 to serve as a weather strip that is able to self-adjust. (paragraph [0049])
In regard to claim 12, Thorne et al ‘430 discloses:
Wherein the means (110,111) to align the door assembly within the casing is a magnet (111) positioned at an end of two or more interlocking segments (4,6,8) which are aligned with a corresponding magnet (110) positioned along a side casing member (vertical portion of 101,102) to individually position the interlocking segments in the casing along the second axis.  
In regard to claim 16, Thorne et al ‘430 discloses: 
An adjustment shaft (90) attached at one end to an upper casing member (101)(102) and at an opposite end to a top interlocking segment (4) to (capable of) adjust a height of the door assembly within the casing.  
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al 7,784,430 and Menendez 2019/0323286 as applied to claim 12 and further in view of Wilson 769,423.  
In regard to claim 13, Thorne et al ‘430/Menendez ‘286 fail to disclose: 
A plurality of end caps for preventing horizontal sliding of individual interlocking segments relative to one another, wherein and end cap of the plurality of end caps is positioned on either end of an interlocking segment, each end cap having a first surface which engages the end of the interlocking segment a recessed surface spaced away from the end of the interlocking segment to allow free rotation of the interlocking segment not engaging the first surface of the end cap.  	
Wilson ‘423 discloses: 
A plurality of end caps (8) for preventing horizontal sliding of individual interlocking segments relative to one another (column 2, lines 84-91), wherein and end cap of the plurality of end caps is positioned on either end of an interlocking segment ,wherein the end caps have (8) a first surface (screw) which engages the end of the interlocking segment (A) a recessed surface (hole for screw) surface spaced away from the end of the interlocking segment to allow free rotation of the interlocking segment not engaging the first surface of the end cap.  	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430/ Menendez ‘286 to make the segments be connected with a plurality of end caps as taught by Wilson ‘423 in order to prevent the segments from sliding longitudinally independently of one another. (column 2, lines 84-92). 
In regard to claim 14, Thorne et al ‘430/Menendez ‘286/Wilson ‘423 disclose: 
The segments (4,6,8 Thorne et al ‘430) have magnets (111, Thorne et al ‘430).
Thorne et al ‘430/Menendez ‘286/Wilson ‘423 fail to specifically disclose:
The end caps have a magnet. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430/Menendez ‘286/Wilson ‘423 to locate the magnets in the end caps, as such would allow the shortest distance between magnetic surfaces, thus the strongest connection. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al 7,784,430 in view of Bosserdet et al 2008/0184940.
In regard to claim 17 Thorne et al ‘430 disclose a door for an animal comprising:
A casing (102)
A door assembly contained within the casing, the door assembly comprising a plurality of rotatably interlocking segments (4,6,8) such that the door assembly is rigid in a direction along an axis of rotation of the interlocking segments and flexible in a direction perpendicular to the axis of rotation of the interlocking segments.
Thorne et al ‘430 fails to disclose:
A top interlocking segment of the plurality of rotatably interlocking segments is non-rotatably fixed to a top casing member of the casing.  
Bosserdet et al ‘940 discloses: 
A top interlocking segment (36) of the plurality of rotatably interlocking segments (36)(38) is non-rotatably fixed to a top casing member of the casing (12).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘430 to make a top interlocking segment be non-rotatably fixed as taught by Bosserdet et al ‘940 as a fixed hinge is shown to be a known means for mounting a pivoting pet door. 
In regard to claim 18, Thorne et al ‘940 fails to disclose: 
An adjustment shaft attached at one end to an upper casing member and at an opposite end to a top interlocking segment to adjust a height of the door assembly within the casing.   
Bosserdet et al ‘940 discloses: 
An adjustment shaft (70) attached at one end to an upper casing member and at an opposite end to the top interlocking segment (36) to adjust a height of the door assembly within the casing.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thorne et al ‘940 to include the adjustment shaft as taught by Bosserdet et al ‘940 in order to provide a means to unlock the door for use (paragraph [0035]). 
In regard to claim 20, Thorne et al ‘940 discloses:
Means to align the door assembly within the casing being a magnet (111) positioned at an end of two or more interlocking segments (4,6,8) of the plurality of rotatably interlocking segments which are aligned with a corresponding magnet (110) positioned along a side casing member (of 102) to individually position the two or more interlocking segments in the casing along the second axis.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al 7,784,430and Bosserdet et al 2008/0184940 as applied to claim 17 and further in view of Wilson 769,423
	In regard to claim 19, Thorne et al ‘430/Bosserdet et al ‘940 fail to disclose: 
A plurality of end caps for preventing horizontal sliding of individual interlocking segments relative to one another, wherein the end caps have a first surface which engages the end of the interlocking segment and a recessed surface spaced away from the end of the interlocking segment to allow free rotation of the interlocking segment not engaging the first surface of the end cap.  	
Wilson ‘423 discloses: 
A plurality of end caps (8) for preventing horizontal sliding of individual interlocking segments relative to one another (column 2, lines 84-91), wherein the end caps have (8) a first surface (screw) which engages the end of the interlocking segment (A) a recessed surface (hole for screw) surface spaced away from the end of the interlocking segment to allow free rotation of the interlocking segment not engaging the first surface of the end cap.  	
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to modify the device of Thorne et al ‘430/Bosserdet et al ‘940 to make the segments be connected with a plurality of end caps as taught by Wilson ‘423 in order to prevent the segments from sliding longitudinally independently of one another. (column 2, lines 84-92). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Bosserdet et al ‘940 teaches the ends caps having stepped surfaces as is now recited in claim 1, newly applied reference Menendez ‘286 teaches a height adjustable element that can be moved upward and downward as is now recited in claim 11 and newly applied reference Bosserdet et al ‘940 teaches a top interlocking segment that is non-rotatably fixed to the casing as is now claimed. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

	

Conclusion
             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634